                    , IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:18-CR-Sl-D


UNITED STATES OF AMERICA                   )
                                           )
                 v.                        )              ORDER
                                           )
KAYLA NICOLE HOSKINS,                      )
                                           )
                          Defendant.       )


       On March 22, 2021, defendant (through counsel) moved to strike the prose motion for

compassionate release [D.E. 147]. For good cause shown, defendant's motion to strike [D.E. 150]

is GRANTED, and her pm se motion for compassionate release [D.E. 147] is struck.

       SO ORDERED. This tQ..day of March 2021.



                                                   ffrrns{T~~villm
                                                   United States District Judge




           Case 5:18-cr-00051-D Document 151 Filed 03/22/21 Page 1 of 1
